       Case 1:21-cr-00133-VM Document 46 Filed 04/13/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - -       X
                                                UNSEALING ORDER
                                            :
UNITED STATES OF AMERICA                        S1 21 Cr. 133 (VM)
                                            :
          - v. -
                                            :
FRANCISCO JAVIER MECINA BARRERA,
     a/k/a “Angel,”                         :
GIOVANNI DE LA MORA,
JAIME SANTILLANO,                           :
ROGELIO RAMOS ROMAGUERA, and
TOMMY NEPONUCENO,                           :

                      Defendants.           :

- - - - - - - - - - - - - - - - - - -       X

     Upon the application of the United States, by the United

States Attorney for the Southern District of New York, Audrey

Strauss, by Assistant United States Attorney Michael R. Herman;

     It is found that the Superseding Indictment in the above-

captioned action, S1 21 Cr. 133, is currently sealed and the United

States Attorney’s Office has applied to have that Superseding

Indictment unsealed, it is therefore

     ORDERED   that   the   Superseding    Indictment    in   the     above-

captioned action be unsealed and remain unsealed pending further

order of the Court.

SO ORDERED.

Dated: New York, New York
       April 13, 2021
                                       _____________________________
                                       HONORABLE ONA T. WANG
                                       UNITED STATES MAGISTRATE JUDGE
